DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/20 and 6/25/21 is being considered by the examiner.

				Claim Status
Claims 1, 2, 4, 8, 11-14, 16, 18-23, 26-28, and 30-38 are pending and are examined. Claims 3, 5-7, 9, 10, 15, 17, 24, 25, 29, and 39-50 are cancelled.

Claim Objections
Claim 8 is objected to because of the following informalities:  Correct “a body portion of the vessel insert” to “the body portion of the vessel insert”.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  Remove “wherein the vessel insert comprises a tubular body” since this is redundant with claim 1 and claim 22 is dependent on claim 1. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4, 8, 11-14, 16, 18-23, 26-28, and 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “the plunger having an elastomeric seal at each end that is adapted to seal the tubular body” is unclear and indefinite. Which ends of the plunger is being referred to? Where is each end of the plunger being sealed to? Where is the tubular body being sealed? Please clarify the ends of the plunger and the ends of the tubular body and where the sealing points are between the plunger and the tubular body of the insert. Please also clarify if the sealing is maintained in use or not in use since the plunger would be in a different location when in use and when not in use.

Regarding Claim 2, the limitation “the intermixing force” lacks antecedent basis. This is not positively recited in claim 1 on which claim 2 is dependent on. Please correct. (Note that “an intermixing force” is claim in claim 23.)

Regarding Claim 12, the limitation “the cap element has a resealable septum portion and is adapted to seal the vessel and secure the vessel insert in the vessel” is unclear and indefinite. Where is the plunger if there is a cap with a resealable septum portion which seals the vessel and secures the vessel insert? Where is the plunger arranged relative to the resealable septum portion? Please clarify the arrangement of the septum portion, plunger, cap element, and the insert.

Regarding Claim 18, the limitation “wherein the cap element comprises a cap and a septum, the cap being adapted to secure the vessel insert and the septum to the proximal end of the vessel” is unclear and indefinite. Where is the plunger if there is a cap with a resealable septum portion which seals the vessel and secures the vessel insert? Where is the plunger arranged relative to the resealable septum portion? Please clarify the arrangement of the septum portion, plunger, cap element, and the insert.

Regarding Claim 20, the limitation “wherein the cap element comprises a cap and a septum, the cap being adapted to secure the vessel insert and the septum to the proximal end of the vessel” is unclear and indefinite. Where is the plunger if there is a cap with a resealable septum portion which seals the vessel and secures the vessel insert? Where is the plunger arranged relative to the resealable septum portion? Please clarify the arrangement of the septum portion, plunger, cap element, and the insert.

Regarding Claim 22, the limitation “wherein the cap element comprises a cap and a septum, the cap being adapted to secure the vessel insert and the septum to the proximal end of the vessel” is unclear and indefinite. Where is the plunger if there is a cap with a resealable septum portion which seals the vessel and secures the vessel insert? Where is the plunger arranged relative to the resealable septum portion? Please clarify the arrangement of the septum portion, plunger, cap element, and the insert.

Regarding Claim 37, the limitation “lytic media adapted to grow one of the group selected from aerobic microorganisms, anaerobic microorganisms, mycobacteria, fungi, or yeast” is unclear. Does the applicant intend to recite this as a Markush group? If so, correct to the Markush group format with “consisting of” and changing “and yeast” to “or yeast”. (See claim 35 of the instant application for Markush formatting)

Claims 4, 8, 11, 13, 14, 16, 19, 21, 23, 26-28, 30-36, and 38 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber (US Patent 5,330,048).
Regarding Claim 1, Haber teaches an apparatus for a controlled combination of reagents (analysis device-Fig. 2), the apparatus comprising: 
a vessel having a body portion for receiving a biological sample (where 66 is); 
a vessel insert for receiving at least one reagent (section where 32 is which would be the insert); and 
a cap element attached to the vessel (where 100 is), 
wherein the vessel insert comprises a tubular body and a plunger (see 32 which is tubular nd 24 which is a piston member. The examiner notes a piston member acts as a plunger), 
the tubular body having a constant diameter extending into the neck portion of the vessel (neck portion where 4 would sit within 68) and 
the plunger having an elastomeric seal at each end that is adapted to seal the tubular body (Doing so causes mixing container 8 and breachable seal 22), 
wherein advancing the plunger distally beyond the tubular body releases the contents of the vessel insert into the body portion of the vessel (Collapsing of mixing container 8 into supplemental container 4, in the manner to be discussed below, raises the pressure within variable volume region 38 and thus causes the center portion 46 of end 28 of piston member 24 to be dislodged from within the center opening 48 in valve element 44 as shown in FIG. 3A.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 11, 16, 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nighohossian (US Patent 3,715,189), in view of Falb (US Pub 2006/0147351).

Regarding Claim 1, Nighohossian teaches an apparatus for a controlled combination of reagents (analysis device-Fig. 4), the apparatus comprising: 
a vessel having a body portion for receiving a biological sample (where 411 is); 
a vessel insert for receiving at least one reagent (section where bottom of 421 is. that would be the insert); and 
a cap element attached to the vessel (where 418 is), 
wherein the vessel insert comprises a tubular body and a plunger (see 420), 
the tubular body having a constant diameter extending into the neck portion of the vessel (neck portion where 401 is) and 
wherein advancing the plunger distally beyond the tubular body releases the contents of the vessel insert into the body portion of the vessel (the plunger pierces the frangible seal 422).
Nighohossian teaches the plunger 420 is slidably mounted in collar 401 in Col. 4, lines 57-58 but is silent to the plunger having an elastomeric seal at each end that is adapted to seal the tubular body.
Flab teaches in the related art of dispensing reagents. [0004], A plunger may employ an elastomeric seal, which may contact a syringe barrel, possibly providing a sliding or dynamic seal to retain fluid. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plunger in the device of Nighohossian, by adding an elastomeric seal, as taught by Flab, to each end to prevent leakage and retain fluid, as taught by Falb in [0004].

Regarding Claim 2, Nighohossian teaches the apparatus of claim 1, wherein the intermixing force is applied either automatically or manually (intermixing force is directed to an intended use of the device. For example, the device can be handheld and shaken by a laboratory technician and this would be an intermixing force applied manually).  

Regarding Claim 8, Nighohossian teaches the apparatus of claim 4, wherein the cap element is threaded onto the neck portion of the vessel (closure 12 can be threadably secured to container 11; screw cap 416 seals both inner container 414 and outer 416).

Regarding Claim 11, Nighohossian teaches the apparatus of claim 1, wherein the plunger is made of an autoclavable material (standard laboratory material is autoclavable including glass. Col. 3, lines 11-15).  

Regarding Claim 16, Nighohossian teaches the apparatus of claim 16, wherein the vessel insert is molded (this limitation “the vessel insert is molded” is directed to product-by-process. The vessel insert would be capable of being molded as part of the device).  

Regarding Claim 23, Nighohossian teaches the apparatus of claim 1, wherein the vessel insert is a capsule that is resting in the body portion of the vessel (see fig. 4, inside of where 414 would be the inner part of capsule), and wherein application of an intermixing force that is an external force selected from group consisting of sonic forces, magnetic forces, mechanical forces, thermal forces, pressure forces, time-released forces, and combinations thereof to the capsule releases the contents of the capsule into the body portion of the vessel (the limitation “application of an intermixing force” is directed to intended use of the device. For example, the device can be handheld and shaken by a laboratory technician and this would be an intermixing force applied mechanically and the contents would be mixed).  

Regarding Claim 27, Nighohossian teaches the apparatus of claim 1, wherein the biological sample is a sterile body fluid (the type of sample is directed to intended use. The device would be capable of receiving any fluid sample).  

Regarding Claim 28, Nighohossian teaches the apparatus of claim 27, wherein the sterile body fluid is introduced from a sample delivery device comprising a cannula within a needle through which sample can flow from the sample delivery device (the limitation “the sterile body fluid is introduced from a sample delivery device comprising a cannula within a needle through which sample can flow from the sample delivery device” is directed to intended use of the device. The sterile body fluid and the sample delivery device are external components to the claimed apparatus. Further the terms “is introduced” is directed to intended use and a cannula would be capable of introducing a fluid into the device of Nighohossian.)


Allowable Subject Matter
Claims 4, 12, 13, 14, 18, 19, 20, 21, 22, 23, 26, 30, 31, 32, 33, 34, 35, 36, 37, and 38 are objected to as being dependent upon a rejected base claim and/or rejected under 112b, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to clarify any 112b issues.

		Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the vessel has a neck portion extending from the body, and wherein the insert is secured in the neck portion of the vessel by the cap element, a resealable septum, deformable flange in the cap opening and an annular ring, a stopper, or a plurality of sealed chambers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796